Citation Nr: 1729200	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  06-24 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a jaw disability.

2.  Entitlement to service connection for a low back disability. 


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from August 1972 to August 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

This appeal was previously before the Board in January 2010 and December 2011.  First, the Board remanded the issues for additional development; in the second, the Board reopened a previously denied claim of service connection for a low back disorder and denied a claim of service connection for diabetic retinopathy.  The remaining claims were again remanded for development.  During the pendency of that claim, the Agency of Original Jurisdiction (AOJ) granted service connection for peripheral neuropathy of the upper extremities, fully satisfying that appeal.  The AOJ also granted entitlement to a 40 percent rating for diabetes, effective from July 8, 2011; the Veteran has expressed his satisfaction with that grant, and so the second stage of rating is no longer considered to be on appeal.  

In April 2016, the Board denied a compensable rating for a chipped tooth due to dental trauma, and denied a rating in excess of 20 percent for diabetes mellitus, type II, prior to July 8, 2011.  The issues of service connection for a low back disability and for a jaw disorder were remanded for additional development.

In the April 2016 decision, the Board also noted that, as a result of several un-appealed decisions, the RO has awarded a combined 100 percent schedular disability evaluation.  In the December 2015 decision notifying the Veteran of such, the RO also informed the Veteran that his claim for a total disability rating based on individual unemployability (TDIU), pending both as an independent claim as part and parcel of several claims for increased rating under Rice v. Shinseki, 22 Vet. App. 447 (2009), was therefore moot.  The RO stated that it had considered entitlement to such for the period prior to the September 4, 2015 date on which a 100 percent rating was reached, but found no entitlement.  As the Veteran did not appeal that decision, the Board declined jurisdiction over any inferred TDIU claim as a result of the RO's bifurcation of this issue.  Tyrues v. Shinseki,732 F.3d 1351 (2013).

In the April 2016 decision, the Board also noted that, in multiple statements regarding his dental claims, including those submitted in August 2011 with private dental records, the Veteran raised claims to dental treatment for additional teeth and dental decay relate to his already service-connected dental trauma of tooth 29.  As the claim had not been adjudicated by the correct Agency of Original Jurisdiction (AOJ), the dental clinic at the appropriate VA medical center, it was referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).   The matter has not been adjudicated and is therefore again referred.

The issue of entitlement to service connection for a jaw condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A lumbar spine disability, to include lumbar strain, degenerative disc disease, and degenerative joint disease, did not haves onset in service, did not manifest within one year of service, nor is such disability shown to have been caused by active military service.


CONCLUSION OF LAW

The criteria for an award of service connection for a lumbar spine disability, to include lumbar strain, degenerative disc disease, and degenerative joint disease, have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In this case, the Veteran alleges that he repeatedly injured his back in service, to a minor degree, by lifting heavy items such as equipment and ammunition.  He states that his back pain has persisted since service.  His ex-wife corroborates these allegations.  They are competent to report such, based on their own experiences and observations as lay persons.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Service treatment records reflect no complaints of or treatment for any back problems or injuries, and post-service records show the onset of back problems was reported to be well after service following a work-related accident.  

In December 2000, the Veteran reported pain in the lower back that radiated to the legs.  The Veteran reported that he hurt his back when lifting a concrete slab a few weeks before.  X-rays indicated normal studies. 

In April 2001, MRI of the lumbar spine indicated no evidence of significant spinal canal or neural foramen stenosis at any lumbar level; slightly decreased signal throughout the vertebral bodies on Tl weighted imaging.  Findings indicated lumbar spine normal alignment with preservation of vertebral body heights and intervertebral disc spaces with slight decrease signal throughout the vertebral bodies on the T1-weighted images.  No focal lesion was identified, L1-2 was normal, L2-3 was normal, L3-4 indicated diffuse disc bulge without spinal canal or neural foramen stenosis, L4-5 indicated diffuse disc bulge without spinal canal or neural foramen stenosis, and L5-S1was normal. 

In December 2002, the Veteran was noted to have a posterior S1 level bony defect. Otherwise, findings were normal lumbar spine series on the plain films. 

In January 2006, a comparison with lumbar spine examination December 2002 revealed no acute disease or significant interval change.  Preserved vertebral body heights and disc spaces were indicated, as well as normal alignment of lumbar column. 

In January 2011, x-rays indicated scattered small osteophytes.  Intervertebral spaces and bodies appeared normal.  Pedicles, facets, sacrum and sacroiliac joints were normal.

On examination in January 2013, the Veteran was diagnosed with lumbar strain and degenerative disc disease, L3/4, L4/5, minimal.  No objective clinical signs of lumbar radiculopathy were present.  The VA treatment records were reviewed.  The Veteran reported that he last worked in 2000 as a substitute middle school teacher.  He stated that he quit this due to chronic, intolerable low back pain.  The Veteran stated that he experienced chronic, intermittent, progressively worsening mechanical low back pain since he was on active duty with the Army.  He attributed these symptoms to repetitive heavy lifting and denied any acute injuries while on active duty.  He stated that while on active duty these symptoms were treated conservatively, symptomatically as an outpatient only to not include physical therapy.  He denied any invasive treatment or hospitalization.  Upon separating from the Army, the Veteran indicated that his chronic low back pain was aggravated by a December 2000 industrial low back injury.  He indicated that in the past two years he received physical therapy (pool therapy) for his low back pain.  He stated he experienced daily severe mechanical low back pain and constant severe right lower extremity sciatica and bilateral lower extremity severe paresthesias, dysthesias and numbness in a stocking distribution.  

After examination, the examiner found that the Veteran disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that a review of the veteran's service medical records revealed no documentation or evaluation or treatment of low back pain.  On his separation examination, the Veteran denied having "Recurrent Back Pain" and the spine physical examination was normal.  The examiner found that it was more likely than not the Veteran's current lumbar spine condition was due to chronic degenerative changes associated with aging, obesity and/or his December 2000 industrial low back injury. 

The Board does not find a separation report of medical history in the service treatment records, only an enlistment report of medical history.  However, the examination report at separation was normal as to clinical evaluation of his spine and there is no report of back pain in the service treatment records.  The misstatement by the examiner is not significant.  

On examination in February 2014, the Veteran was noted to have a current diagnosis of lumbar degenerative disc and degenerative joint disease without radiculopathy.  The Veteran's claims file was reviewed in connection with the examination and report.  The veteran reported that he began having pain in his back around 1974, while still in active military service.  He reported that this was due to repetitive lifting and a vehicular accident in which he struck a pole with his 2.5 ton truck.  He stated that he had back pain a day or two after the accident.  The veteran was discharged in 1975.   The Veteran reported that he had pain in his back within a year of discharge from service and saw a chiropractor and his private physician during that time.  The Veteran reported that these records were no longer available.  The Veteran was not seen over the next 20 years, but reported that he began having chronic lumbar pain in the 1980s and 1990s.  After discharge from service he worked in labor positions and in construction until about 2000.  In 2000, at VA vesting, the veteran noted he had had back pain while lifting concrete on a construction job 3 weeks prior to the appointment.  Currently the veteran reported pain diffusely, bilaterally over the lower lumbar back, increased with bending, lifting, prolonged standing and walking.  He was noted to have bilateral lower and upper extremity peripheral neuropathy secondary to diabetes, but no dermatome distribution or radicular distribution of pain and paresthesias.  MRI indicated diffuse disc at L3 and L4 without foraminal or spinal stenosis.  

After examination, the February 2014 examiner reported that he was asked to opine with regard to whether the Veteran's current lumbar degenerative disease was caused by, aggravated by, or the result of the Veteran's military service, specifically an MVA documented in the service treatment records and the repetitive lifting the Veteran did while in military service.  The examiner concluded that it was less likely as not that the Veteran's current lumbar degenerative disease was caused by, aggravated by, or the result of active military service.  The examiner stated that lumbar degenerative disease was not the result of repetitive lifting or minor injury.  It was the result of gradual wear on the lumbar disc mechanism over many years and the result of gravitational effects on the disc mechanism and chronic weight bearing.  The accident noted in the service treatment records occurred at 5 mph, and the veteran stuck his head and had a sore neck and a chipped tooth.  No complaints of a back condition were found.  The Veteran stated he had back pain within a few days of the injury.  However, no back condition or complaints were found at the time of discharge from military service, indicating resolution of symptoms.  

The examiner went on to state that repetitive lifting was not generally accepted as a cause of lumbar degenerative disease in the absence of significant injury.  No indication of treatment for lumbar degenerative disease was found in the service treatment records, and nothing was found which was compatible with lumbar disc disease.  The examiner explained that the incidence of lumbar degenerative disease in the Veteran's age group at the time of discharge was exceedingly rare and also noted that it was less likely without severe  trauma and symptoms of an annular tear or vertebral fracture.  These conditions were noted to cause immediate severe pain and they are not generally ignored at the time of injury.  The examiner found that the Veteran's current lumbar degenerative disease was first noted in 2000.  The veteran indicated at that time, that he had the onset of lumbar pain after lifting heavy concrete at work, 3 weeks prior.  He gave no history of chronic lumbar disability at that time.  MRI in 2001 indicated mild degenerative lumbar disease at the L3 and L4 levels without nerve impingement, a condition which the examiner stated was anticipated based on the veteran's age of 47 years at the time of the study.  Lumbar degenerative disease is found in the majority of individuals over age 40 years, and was considered a disease of life. 

The Veteran was afforded additional examination in August 2016.  The Veteran's claims file was reviewed in connection with the examination and report.  The Veteran was diagnosed with lumbosacral strain and lumbosacral degenerative disc disease and degenerative joint disease.  The Veteran reported that he had problems with his lower back during military service from 1972 to 1975, secondary to repetitive heavy lifting and a truck accident in June 1975.  After military discharge in 1975, the Veteran went to work in the private sector and continued in heavy manual labor for many years with continuing chronic lower back problems.  He last worked in 2000.  During that final year of work, the Veteran reported that he injured his lower back attempting to lift a heavy concrete slab.  The examiner noted that x-rays of the lumbar spine in December 2000 were read as normal, as was a lumbar MRI in April 2001.  Since that time, the Veteran's lower back progressively worsened and he was recently seen by a chiropractor as well.  The examiner reported that x-rays of the lumbar spine in 2011 and in May 2015 documented slight degenerative change with small osteophytes.  The Veteran described daily lower back pain and muscle spasm, as well as bilateral lower extremity radicular symptoms.  He has been treated with Hydrocodone/Oxycodone/Tramadol and Methocarbamol.  

The examiner also indicated that the Veteran had diabetic peripheral neuropathy of all four extremities, substantiated by EMGs, for which he was treated with daily Gabapentin (800 mg TID).  After examination, the examiner found that it was less likely as not that the Veteran's current lower back disability, degenerative disc disease and degenerative joint disease, was caused or aggravated by military service.  The examiner noted that the Veteran's service records contained no documentation of back problems.  There was a truck accident in June 1975, when the Veteran hit his head, chipped a tooth and had a mild neck sprain, and with no further follow-up at that time.  The separation examination in August 1975 made no mention of back problems.  Lay statements dated 2010 and 2013 described chronic lower back pain for many years.  Medical treatment records from the Dallas VAMC only described a lifting injury to the lower back in 2000 secondary to lifting a heavy concrete slab several weeks prior.  The examiner stated that he could not find any other earlier documentation clinically of lower back problems.  In addition, imaging studies in 2000-01 were unremarkable, and only in 2011 and 2015 were there radiographic findings of mild lumbar degenerative changes.  The examiner concluded that the Veteran's current marked degree of stiffness and lower extremity weakness was out of proportion to the minor x-ray findings and, since the examiner could not locate any convincing clinical documentation of military service time or earlier civilian time lower back problems before 2000, he was left with only the lay statements which, unfortunately, could not be substantiated from a clinical standpoint.  The examiner stated that he was in agreement with the 2013 and 2014 DBQ conclusions.  Therefore, the examiner concluded that service connection/aggravation remained unsubstantiated.

The Veteran's outpatient treatment records were reviewed.  However, these records did not indicate that the Veteran's diagnosed back disability is related to his military service.

Based on the foregoing, the Board finds that service connection for the Veteran's diagnosed lumbar spine disability, to include lumbar strain, degenerative disc disease, and degenerative joint disease, is not warranted.  The Veteran has been examined multiple times in connection with this claim.  The examiners have examined the Veteran, reviewed the Veteran's claims file and medical records, and considered the Veteran's statements in connection with his claim and its onset.  The conclusions have been uniformly negative. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the examiners reviewed the Veteran claims file and were apprised of the medical history and the Veteran's contentions regarding this claim.  After examination and review, the examiners provided definite opinions supported by the evidence.  As such, these opinions are highly probative.  

The Veteran has contended on his own behalf that his back disability is related to his military service, to include repetitive lifting and a motor vehicle accident in service.  The Veteran has submitted statements in this regard as to the continuity of his symptoms since service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether the Veteran back disability is related to military service is a complex medical question that is not subject to lay observation alone.  This is because there is evidence of post service injury and it has been many years since his active service.  Hence, the opinions of the Veteran in this regard are not competent evidence in this case.  Additionally, even though arthritis is a chronic disease and could serve as an independent basis for an award of service connection if proven, the lay evidence does not arthritis in service or manifesting within one year of service. 

In this case, the Veteran has submitted lay statements regarding his continued symptoms of back pain since military service.  The August 2016 examiner was specifically asked to address these statements and concluded that the imaging studies in 2000-01 were unremarkable and only in 2011 and 2015 were there radiographic findings of mild lumbar degenerative changes.  The examiner also indicated that the Veteran's current marked degree of stiffness and lower extremity weakness was out of proportion to the minor x-ray findings.  The examiner thus found that the lay statements submitted could not be substantiated from a clinical standpoint and, as such service connection/aggravation remained unsubstantiated.  Additionally, although the Veteran asserts that he had back pain during service, the service records appear complete and there is no mention of back pain.  Given that he sought treatment during service for other reasons, it is reasonable to find that he would have sought treatment for back pain if he had it during service.  .

In summary, the medical evidence in this case is against the claim.  The preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a lumbar spine disability, to include lumbar strain, degenerative disc disease, degenerative joint disease, is denied.


REMAND

Private and VA treatment records note the Veteran's complaints of jaw pain, and both VA and private doctors indicate at least a potential link between such and his head trauma in service.  In August 2011, one VA doctor went so far as to diagnose jaw pain secondary to trauma.  Also in August 2011, a private report indicated that the Veteran presented for evaluation of severe chronic bilateral temporomandibular joint pain. The vet reported that the pain was virtually debilitating limiting mandibular movement, eating, talking, and normal functions.  The Veteran stated that the pain began following a truck accident in a combat zone in Vietnam and had progressively gotten worse.  The physician stated that "radiographic finding include abnormal condylar position, articular disc disorder, degenerative arthritis, temporal tendinitis, and TMJ Pain Dysfunction syndrome.  We have recommended maxillary condylar positioning orthotic initially followed by a nocturnal bruxism/airway device, with injections to deal with the temporal tendinitis and injections directly into the superior joint space of the temporomandibular joint."

The Veteran was examined in December 2012 by VA.  The examiner found no current disability of the jaw, including due to pain.  

The Veteran was again examined in August 2016.  The examiner was requested to opine as to whether the Veteran's jaw pain had resulted in functional impairment or disability, since April 2005 (the appeal period).  The examiner was asked to identify with specificity, to the extent possible, the period(s) during which disability was not resolved.  If a disability was identified at any point, the examiner was asked to opine as to whether it is at least as likely as not that such was caused or aggravated by an in-service trauma in a motor vehicle accident.  The examiner, in answer, stated that "As my note of 2012 clearly states the pat had no decrease ROM of the mandible.  Thus, I conclude no disability or functional impairment."  In September 2016, the examiner again stated that "I examined the pat for the FIRST TIME on 12/4/12 and thus can not [sic] comment on jaw condition since "April 2005" due to the fact I have no historical or PE findings from that time.  According to my exam on 12/4/12 pat had normal ROM of all mandibular ROM findings.  Historically he gave no indication of any mandibular hypomobility.  My FULL & COMPLETE rational is the EMR I can see as well as my exam on 12/4/12."

Based on the foregoing, the Board finds that this matter should again be remanded.  The Veteran should be afforded a VA examination with an examiner other than the examiner that provided the previous examinations.  The examiner should specifically comment on the August 2011 reports and indicate whether the Veteran had a jaw disability at any time since April 2005 and, if so, state the diagnosis.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).   If there is any diagnosed disability found during the appeal period, the examiner should opine regarding whether the disability is the result of military service, to include in-service trauma in a motor vehicle accident.  If no current disability is diagnosed, further opinion should be afforded regarding whether any earlier diagnosed jaw disabilities were diagnosed in error or whether such disabilities are in remission.  Romanowsky, v. Shinseki, 26 Vet. App. 303 (2013).  Finally, in order to fulfill the request of the previous remand, the examiner should be asked to identify with specificity, to the extent possible, the period(s) during which disability was not resolved.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate VA examination, with an examiner that has not previously examined the Veteran, for the purpose of determining whether the Veteran has a jaw disability that was caused or aggravated by military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Has the Veteran been diagnosed with a jaw disability at any time since April 2005.  If so, state the diagnosis or diagnoses.  

If the Veteran is not found to have a current diagnosis related to his jaw or possible TMJ, please state whether any prior diagnoses were made in error or if such conditions are in remission.  Romanowsky, v. Shinseki, 26 Vet. App. 303 (2013).  The examiner should identify with specificity, to the extent possible, the period(s) during which disability was not resolved.  

(b)  For any jaw disorder diagnosed since April 2005 (regardless of whether the Veteran has a current disability), state whether such disorder was caused or aggravated by military service or a service-connected disability, to include in-service trauma in a motor vehicle accident.  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  The examiner should also specifically comment on the August 2011 reports, referred to above, indicating possible jaw disabilities related to the Veteran's service 

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

2.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


